Title: To George Washington from Leven Powell, 8 April 1787
From: Powell, Leven
To: Washington, George



Dear Sir,
Loudoun April 8th 1787.

The Bearer will now deliver the residue of the Buck-wheat purchased for you, which would have been down sooner, but for the Hurry we were in to get Tobacco down & I knew it could be sent in time for your purpose. Being but an indifferent Farmer & never having made Crop of Buck-Wheat obliged me to consult some of our Farmers with respect to the information you require.
The ground should be well broke up early in June, Plow’d again in July & the Seed put in with an Harrow by the last of that Month, this is said to be the proper way, but I have offen observed the farmers to give their ground but one plowing & Harrow twice, once before & again after sowing.
Good land properly managed Will produce from 30 to 40 bushels ⅌ acre & half a bushel of seed is Sufficient. Mean land produces less & requires more seed, say three Pecks to the Acre; from my own observations I think as much depends upon the Season as the Soil & more for the growth of this Crop than any other & which I have found more frequently to fail. It is generally esteem’d & I believe is the best feed for Milch Cows, ground into Meal & Mix’d with Cut straw or Chaff It is given in the same manner to Horses not much used. Made into a Slosh, it fattens hoggs Quick but it is necessary to give them ten or twelve days feed of Indian Corn to give the meat a firmness which it will otherwise want. I shall always be happy to serve you when in my power & am with very great regard Dear Sir Yr ob: Hble Servt

Leven Powell

